     Case 2:19-cv-02621-KJM-DB Document 20 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARMEL GARCIA, et al.,                         No. 2:19-cv-02621-KJM-DB
12                      Plaintiffs,
13           v.                                      ORDER APPOINTING
                                                     GUARDIANS AD LITEM
14    YUBA COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                        Defendants.
16

17

18

19                 This action is brought by “CARMEL GARCIA, an individual; M.Y. AND L.Y.,

20   minors by and through their guardian ad litem VANESSA RUIZ; L.Y., a minor by and through

21   his guardian ad litem FRANCISCA URIOSTEGUI.”

22                 The court having considered the petitions of M.Y and L.Y. for the appointment of

23   their mother, Vanessa Ruiz, as guardian ad litem for both M.Y. and L.Y., ECF No. 12, and good

24   cause appearing therefore, IT IS HEREBY ORDERED that Vanessa Ruiz be, and she is, hereby

25   appointed as guardian ad litem for her children M.Y. and L.Y.

26

27

28
     Case 2:19-cv-02621-KJM-DB Document 20 Filed 06/16/20 Page 2 of 2

 1                  The court, having also considered the petition of L.Y.1 for the appointment of his
 2   mother Francisca Uriostegui, as guardian ad litem for her son, L.Y., ECF No. 13, and good cause
 3   appearing therefore, IT IS HEREBY ORDERED that Francisca Uriostegui be, and she is, hereby
 4   appointed as guardian ad litem for her son L.Y.
 5                  This order resolves ECF Nos. 12 & 13.
 6   DATED: June 16, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27          1
              Here, the court refers to the second minor plaintiff in this action with the initials “L.Y.,”
28   who is a different individual from the first listed minor plaintiff with the initials “L.Y.”
                                                        2
